         Case 5:20-cv-00174-PRW Document 1 Filed 02/27/20 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

1. UNITED STATES OF AMERICA,             )
         Plaintiff,                      )
                                         )
      v.                                 )            CIV-20-174-PRW
                                         )
1. JEREMY LYNN GEIS,                     )
2. KAELEY BREZE-ANN COFFEY-GEIS,         )
3. WANDA F. MEYERS, individually, and as )
  TRUSTEE of the WANDA F. MEYERS         )
  TRUST,                                 )
4. FORD MOTOR CREDIT, LLC.,              )
5. WESTERN EQUIPMENT,                    )
6. DISCOVER CARD,                        )
7. ENGLAND FORD,                         )
8. KIOWA COUNTY TREASURER,               )
9. KIOWA COUNTY BOARD OF COUNTY )
  COMMISSIONERS,                         )
         Defendant(s).                   )

                         COMPLAINT FOR FORECLOSURE

   1. Jurisdiction depends upon 28 U.S.C. ' 1345.

                                  First Claim for Relief

   2. The Plaintiff, United States of America, ex rel. Farm Service Agency (“FSA”),

United Stated Department of Agriculture, holds: promissory notes, mortgages, financing

statements, and security agreements, attached hereto as Exhibits 1-10 incorporated herein

and made a part hereof, executed by Defendants Jeremy Lynn Geis and Kaeley Breze-Ann

Coffey Geis.

   3. Defendant Jeremy Lynn Geis defaulted on payments of said promissory notes,

mortgages, financing statement, and security agreements, as set forth below. Therefore,
             Case 5:20-cv-00174-PRW Document 1 Filed 02/27/20 Page 2 of 5



plaintiff is entitled to judgment on the stated and attached security documents as stated

here:

        Principal .................................................................................................. $172,217.72
        Accrued interest as of August 2, 2019 ....................................................... $9,302.09
        Amount due as of August 2, 2019 .......................................................... $181,519.81

plus accruing interest on the principal at the rate of $5.8978 per diem from August 2, 2019

until the date of judgment.

   4. Legal description of the mortgaged premises:

              SURFACE RIGHTS ONLY IN AND TO: THE SW/4 OF THE
              SW/4 OF THE NW/4 OF SECTION 20, TOWNSHIP 5 NORTH,
              RANGE 15 W.I.M., KIOWA COUNTY, OKLAHOMA

   5. Defendant Wanda F. Meyers, individually, and as Trustee of the Wanda F. Meyers

Trust, may claim some right title or interest in the mortgaged premises, but such interests

are inferior and subordinate to the mortgage lien of plaintiff.

   6. Defendant Ford Motor Credit, LLC may claim some right title or interest in the

mortgaged premises, but such interests are inferior and subordinate to the mortgage lien of

plaintiff.

   7. Defendant Western Equipment may claim some right title or interest in the

mortgaged premises, but such interests are inferior and subordinate to the mortgage lien of

plaintiff.

   8. Defendant Discovery Card may claim some right title or interest in the mortgaged

premises as a result of a liens on the chattel, but such interests are inferior and subordinate

to the mortgage lien of plaintiff.

   9. Defendant England Ford may claim some right title or interest in the mortgaged
          Case 5:20-cv-00174-PRW Document 1 Filed 02/27/20 Page 3 of 5



premises as a result of a liens on the chattel, but such interests are inferior and subordinate

to the mortgage lien of plaintiff.

   10. Defendants Kiowa County Treasurer and Kiowa County Board of County

Commissioners as a result of personal property taxes, may claim some right title or interest

in the mortgaged premises, but such interests are inferior and subordinate to the mortgage

lien of plaintiff.

   10. Defendant Kaeley Breze-Ann Coffey Geis may claim some right title or interest in

the mortgaged premises, but such interests are inferior and subordinate to the mortgage lien

of plaintiff.

   WHEREFORE, plaintiff prays for judgment against Defendant Jeremy Lynn Geis in

the sum of $181,519.81 as of August 2, 2019, together with accruing interest at the rate of

$5.8978 per diem from August 2, 2019 to the date of judgment, and for foreclosure of its

mortgage lien, and its first lien priority against all defendants and sale of the mortgaged

premises pursuant to judgment. Plaintiff elects to sell this property with appraisal.

                                     Second Claim for Relief

   1. Defendant Jeremy Lynn Geis defaulted on promissory notes, security agreements,

and financing statements, and motor vehicle liens, attached hereto as Exhibits 1-10,

incorporated herein and made a part hereof. Plaintiff is entitled to judgment for the amount

due on the notes and/or agreements, for the sum of $181,519.81, which includes taxes paid,

costs, advances, accrued interest, etc., as of August 2, 2019, plus accruing interest on the

stated amount due at the rate of $5.8978 per diem, advances expenses, late charges and

costs.
                Case 5:20-cv-00174-PRW Document 1 Filed 02/27/20 Page 4 of 5



         2. Plaintiff is entitled to foreclosure of its chattel mortgage liens and sale of the

      mortgaged chattels in partial satisfaction of the notes and/or agreements and said debt

      owing on the same.

         3. The following is a list of the financed chattel:

                                            EQUIPMENT
Qty   Collateral                   Manufacturer          Size/Year            Serial No.
1     Trailer-gooseneck            W&W                   6.8 X 32/ 2008     11W5S32334W279974
1     Trailer                      Neckover              6.8 X 20/ 1991     OL2072631019749
1     Stock Trailer                Shopmade              6 x18
1     Flat Trailer - gooseneck     Holden                8 X 40/ 1991      12HG24821NS063735
2     Creep Feeders                Baker
1     Welder w/ trailer rig        Miller                250/ 2009         LG089230
1     4-wheeler                    Artie Cat             500/ 2005         4UF04ATV247242383
1     Tractor                      Versatile             Model 936         SN-27042
1     Trailer                      Circle M              2013              1C9GS32270A634022
1     Pickup                       Chevrolet             2003
1     Combine                      John Deere            Model 7720


                                    LIVESTOCK AND CROPS

Qty   KIND                        BREED                        COLOR            WEIGHT/AGE

15    Calves                      Mixed                  Mixed                      250 lbs
1     Bull                        Angus                  Black
26    Cows                        Mixed                  Mixed
         Case 5:20-cv-00174-PRW Document 1 Filed 02/27/20 Page 5 of 5



   4. Defendant Ford Motor Credit, LLC may claim some right title or interest in the

mortgaged equipment, as a result of a liens on the chattel, but such interests are inferior

and subordinate to the mortgage lien of plaintiff.

   5. Defendant Western Equipment may claim some right title or interest in the

mortgaged equipment, as a result of a liens on the chattel, but such interests are inferior

and subordinate to the mortgage lien of plaintiff.

   6. Defendant Discovery Card may claim some right title or interest in the mortgaged

equipment, as a result of a liens on the chattel, but such interests are inferior and

subordinate to the mortgage lien of plaintiff.

   WHEREFORE, plaintiff prays for judgment in rem and in personem against Defendant

Jeremy Lynn Geis in the sum of $181,519.81 as of August 2, 2019, together with accruing

interest at the rate of $5.8978 per diem from August 2, 2019 to the date of judgment; and

for foreclosure of its mortgage liens and security agreements, determination of its first lien

priority against all defendants and sale of the chattels, equipment, cattle and vehicles

pursuant to judgment.

                                                     TIMOTHY J. DOWNING
                                                     U.S. ATTORNEY

                                                     s/KAY SEWELL
                                                     KAY SEWELL, OBA 10778
                                                     Assistant U.S. Attorney
                                                     210 Park Avenue, Suite 400
                                                     Oklahoma City, OK 73102
                                                     (405) 553-8807 phone / 553-8885 fax
                                                     Kay.Sewell@usdoj.gov

                                                 5
                                                                 Exhibit 1
Case 5:20-cv-00174-PRW Document 1-1 Filed 02/27/20 Page 1 of 6
Case 5:20-cv-00174-PRW Document 1-1 Filed 02/27/20 Page 2 of 6
Case 5:20-cv-00174-PRW Document 1-1 Filed 02/27/20 Page 3 of 6
Case 5:20-cv-00174-PRW Document 1-1 Filed 02/27/20 Page 4 of 6
Case 5:20-cv-00174-PRW Document 1-1 Filed 02/27/20 Page 5 of 6
Case 5:20-cv-00174-PRW Document 1-1 Filed 02/27/20 Page 6 of 6
                                                            Exhibit 2
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 1 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 2 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 3 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 4 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 5 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 6 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 7 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 8 of 9
Case 5:20-cv-00174-PRW Document 1-2 Filed 02/27/20 Page 9 of 9
Case 5:20-cv-00174-PRW Document 1-3 Filed 02/27/20 Page 1 of 7 Exhibit 3
Case 5:20-cv-00174-PRW Document 1-3 Filed 02/27/20 Page 2 of 7
Case 5:20-cv-00174-PRW Document 1-3 Filed 02/27/20 Page 3 of 7
Case 5:20-cv-00174-PRW Document 1-3 Filed 02/27/20 Page 4 of 7
Case 5:20-cv-00174-PRW Document 1-3 Filed 02/27/20 Page 5 of 7
Case 5:20-cv-00174-PRW Document 1-3 Filed 02/27/20 Page 6 of 7
Case 5:20-cv-00174-PRW Document 1-3 Filed 02/27/20 Page 7 of 7
                                                            Exhibit 4
Case 5:20-cv-00174-PRW Document 1-4 Filed 02/27/20 Page 1 of 7
Case 5:20-cv-00174-PRW Document 1-4 Filed 02/27/20 Page 2 of 7
Case 5:20-cv-00174-PRW Document 1-4 Filed 02/27/20 Page 3 of 7
Case 5:20-cv-00174-PRW Document 1-4 Filed 02/27/20 Page 4 of 7
Case 5:20-cv-00174-PRW Document 1-4 Filed 02/27/20 Page 5 of 7
Case 5:20-cv-00174-PRW Document 1-4 Filed 02/27/20 Page 6 of 7
Case 5:20-cv-00174-PRW Document 1-4 Filed 02/27/20 Page 7 of 7
Case 5:20-cv-00174-PRW Document 1-5 Filed 02/27/20 Page 1 of 1Exhibit 5
                                                                 Exhibit 6
Case 5:20-cv-00174-PRW Document 1-6 Filed 02/27/20 Page 1 of 2
Case 5:20-cv-00174-PRW Document 1-6 Filed 02/27/20 Page 2 of 2
                                                                 Exhibit 7
Case 5:20-cv-00174-PRW Document 1-7 Filed 02/27/20 Page 1 of 1
                                                                 Exhibit 8
Case 5:20-cv-00174-PRW Document 1-8 Filed 02/27/20 Page 1 of 3
Case 5:20-cv-00174-PRW Document 1-8 Filed 02/27/20 Page 2 of 3
Case 5:20-cv-00174-PRW Document 1-8 Filed 02/27/20 Page 3 of 3
Case 5:20-cv-00174-PRW Document 1-9 Filed 02/27/20 Page 1 of 2   Exhibit 9
Case 5:20-cv-00174-PRW Document 1-9 Filed 02/27/20 Page 2 of 2
                                                                                     Exhibit 10
        Case 5:20-cv-00174-PRW Document 1-10 Filed 02/27/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERII DISTRICT OF OKLAHOMA

1.   UNITED STATES OF AMERICA,                      )
        Plaintifl                                   )
                                                    )
                                                    )   CIV.
                                                    )
I. JEREMY LYNN GEIS,                                )
2. KAELEY BREZE-ANN COFFEY.GEIS,                    )
3. WANDA F. MEYERS, individually, and as            )
 TRUSTEE of the WANDA F. MEYERS                     )
 TRUST.                                             )
4. FORD MOTOR CREDIT, LLC.,                         )
5. WESTERNEQUIPMENT,                                )
6. DISCOVER CARD,                                   )
7. KIOWA COTINTY TREASURER,                         )
8. KIOWA COI.]NTY BOARD OF COI-INTY                 )
 COMMISSIONERS,                                     )
    Defendant(s).                                   )




                              VERIFICATION OF UNITED STATES

STATE OF OKLAHOMA                          )
                                           )   ss
COI,INTY OF JOHNSTON                       )


       I, Clay Combes, Farm Loan Specialist, am familiar with the books and records of

Farm Service Agency regarding the account ofDefendant Jeremy Lynn Geis and do hereby

state and    veriff,   as follows:

        l.       I have examined Promissory Notes, Mortgage, and Statement of Account and

have verified the accuracy ofthe amount owing to the United States.
          Case 5:20-cv-00174-PRW Document 1-10 Filed 02/27/20 Page 2 of 3



         2.     That I have read the complaint to be filed of record with this   court. I have
knowledge of the facts and figures stated therein; and that I believe the statements
                                                                                     of fact
and figures set forth are true and correct.

         3.    This account is now in default.




Dated:     2.-//_e02,0
                                              CL    COMBES
                                                   Loan Specialist



STATE OF OKLAHOMA                )
                   ) .s,s
COUNTY OF JOHNSTON )


         Before me on   J_ 14 -Jum, personally                appeared Clay Combes, known
by me to be the identical person who executed this instrument and acknowledged to me
that the same is true and correct.


         Witness my hand and seal the day and year written above.



My Commission Expires:
                    t-e-ra3                                  F   NOTARY Notarv Public
ccmh No:
              0rl00\37C
Case 5:20-cv-00174-PRW Document 1-10 Filed 02/27/20 Page 3 of 3




                                           RECENED
                                            FE3 21   2020


                                        US. AITY,WDOK
JS 44 (Rev. 12/12)
                                  Case 5:20-cv-00174-PRW Document 1-11 Filed 02/27/20 Page 1 of 1
                                                                                CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                  DEFENDANTS
UNITED STATES OF AMERICA                                                                                       1. Jeremy Lynn Geis; 2. Kaeley Breze-Ann Coffey Geis; 3. Wanda F. Meyers,
                                                                                                               individually and as Trustee of the Wanda F. Meyers Trust; 4. Ford Motor Credit, LLC.;
                                                                                                               5. Western Equipment; 6. Discover Card; 7. England Ford; 8. Kiowa Co Treasurer;
                                                                                                               9. Kiowa County Board of County Commissioners;
    (b) County of Residence of First Listed Plaintiff                                                              County of Residence of First Listed Defendant   KIOWA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                   NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
Kay Sewell
Assistant United States Attorney, OBA #10778
210 W. Park Ave, Suite 400
Oklahoma City, OK 73102
405-553-8807 405-553-8885-FAX


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                   ’ 3      Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                                  (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                                 of Business In This State

’ 2    U.S. Government                   ’ 4      Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                  (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                         Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                           Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                                 TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                          PERSONAL INJURY                 PERSONAL INJURY               ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                         ’   310 Airplane                  ’ 365 Personal Injury -               of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                     ’   315 Airplane Product                Product Liability         ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                   Liability                ’ 367 Health Care/                                                                                        ’   430 Banks and Banking
’   150 Recovery of Overpayment        ’   320 Assault, Libel &                Pharmaceutical                                                     PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment               Slander                        Personal Injury                                                  ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                   ’   330 Federal Employers’              Product Liability                                                ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                   Liability                ’ 368 Asbestos Personal                                                ’ 840 Trademark                            Corrupt Organizations
        Student Loans                  ’   340 Marine                          Injury Product                                                                                      ’   480 Consumer Credit
        (Excludes Veterans)            ’   345 Marine Product                  Liability                               LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY              ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits          ’   350 Motor Vehicle             ’ 370 Other Fraud                        Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits            ’   355 Motor Vehicle             ’ 371 Truth in Lending          ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                         Product Liability         ’ 380 Other Personal                     Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability     ’   360 Other Personal                  Property Damage           ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                              Injury                    ’ 385 Property Damage           ’   751 Family and Medical                                                ’   895 Freedom of Information
                                       ’   362 Personal Injury -               Product Liability                  Leave Act                                                                Act
                                               Medical Malpractice                                       ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation              ’   440 Other Civil Rights          Habeas Corpus:                        Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                    ’   441 Voting                    ’ 463 Alien Detainee                                                          or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment         ’   442 Employment                ’ 510 Motions to Vacate                                                ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                  ’   443 Housing/                        Sentence                                                                26 USC 7609                         State Statutes
’   245 Tort Product Liability                 Accommodations            ’ 530 General
’   290 All Other Real Property        ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                   IMMIGRATION
                                               Employment                  Other:                        ’ 462 Naturalization Application
                                       ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                               Other                     ’ 550 Civil Rights                    Actions
                                       ’   448 Education                 ’ 555 Prison Condition
                                                                         ’ 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original               ’ 2 Removed from                   ’ 3       Remanded from               ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding                 State Court                              Appellate Court                 Reopened                Another District                   Litigation
                                                                                                                                    (specify)
                                               Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 U.S.C. § 1345
VI. CAUSE OF ACTION Brief description of cause:
                                               Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                      DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                              181,519.81                                  JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                    DOCKET NUMBER
DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
02/27/2020                                                                 /s/ Kay Sewell, AUSA, OBA #10778
FOR OFFICE USE ONLY

    RECEIPT #                      AMOUNT                                        APPLYING IFP                                      JUDGE                              MAG. JUDGE

                  Print                                  Save As...                                                                                                                      Reset
